IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 269 WAL 2020
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 GREGORY JORDAN,                                :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner is:


      Whether the Superior Court panel erred as a matter of law in concluding
      that inconsistent verdicts are always permissible in consolidated jury/bench
      trials pursuant to Commonwealth v. Yachymiak, 505 A.2d 1024 (Pa. Super.
      1986) and Commonwealth v. Wharton, 594 A.2d 696 (Pa. Super. 1991),
      particularly where a different panel of the Superior Court reached the exact
      opposite conclusion in Commonwealth v. Rankin, [235 A.3d 373 (Pa. Super.
      2020)]?